Citation Nr: 1311438	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  10-15 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed.


ATTORNEY FOR THE BOARD

Adrian D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1959 to July 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In December 2012, the appeal was remanded to obtain additional medical records, examination, and opinion.  In a February 2013 supplemental statement of the case (SSOC), the RO continued to deny the class.  The case has been returned for review.  

Since the issuance of the February 2013 SSOC, the Veteran submitted additional evidence including statements and clinical documents, directly to the Board.  A waiver of consideration by the RO did not accompany these documents.  See 38 C.F.R. § 20.1304(c).  However, the RO will have a chance to review this evidence on remand.

Because additional development is needed, the Board is again remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.  See Stegall v. West, 11 Vet. App. 268 (1998). 


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay that inevitably will result, it is necessary to ensure there is a complete record upon which to decide the Veteran's claim so he is afforded every possible consideration.

The Veteran originally claimed entitlement to service connection specifically for depression secondary to his service connected lumbar spine disability.  Over the years the Veteran has received counseling and therapy, for the most part, depressive symptoms and this is the crux of his claim.  The record includes both private and VA medical opinions regarding the etiology of his depression.  However, the record also includes diagnoses of posttraumatic disorder (PTSD), alcohol abuse, and anxiety.  In fact, reviewing private records from the Mountain Comprehensive Care Center dated between September 2008 and January 2009, the Veteran reported that he was stationed in Laos and Cambodia.  He also indicated that he was a military advisor and involved in combat despite the fact that he did not serve during a wartime period.  

Furthermore, the VA outpatient includes associative diagnoses of PTSD/depression.  When the record associates different diagnoses with the same symptoms, the nature of the Veteran's disorder is a question of fact for the Board and, once determined, the Board must address whether the Veteran's symptoms, regardless of diagnosis, are related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

After appropriate development, another VA compensation examination and medical nexus opinion are needed to reconcile these several diagnoses and to determine whether any are the result of the Veteran's military service (on both secondary and direct bases), and if not clinical depression, then perhaps PTSD and/or anxiety instead.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also Mittleider v. West, 11 Vet. App. 181 (1998) (wherein the Court held that VA regulations require that, unless the symptoms and/or degree of impairment due to a Veteran's service-connected disability can be distinguished from any other diagnosed disorders, VA must consider all symptoms in the adjudication of the claim as part and parcel of the service-connected disability).  

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Contact the appropriate service department and/or records custodian, including the National Personnel Records Center (NPRC), and request copies of the Veteran's complete military personnel file.

2.  Also send the Veteran a letter asking that he clarify what he believes caused his PTSD.  Ask that he provide further clarifying information concerning what specific event, disease or injury during his service has led to him developing PTSD.  He therefore needs to identify all relevant dates, locations, names of other persons involved, etc., relating to his claimed stressors.

3.  Then prepare a summary of all claimed PTSD stressors.  If they require independent verification, the summary and all associated documents should be sent to the Joint Services Records Research Center (JSRRC), National Archives and Records Administration (NARA), and/or other record custodian to attempt to corroborate the claimed events.

4.  Also ask the Veteran to update the list of the doctors and mental health care facilities that have treated him for his psychiatric disorders, regardless of the specific diagnosis.  He also should identify any additional evaluation and treatment, the records of which have not been previously obtained.

Obtain these additional medical treatment records (those not already in the file).  The Veteran's assistance in obtaining these records, including providing any necessary authorizations, should be enlisted as needed.  If the attempts to obtain these additional records are unsuccessful, and it is determined that further attempts would be futile, document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c)(1), (c)(2), (c)(3), and (e)(1).

5.  Then schedule another VA compensation examination for an opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran has PTSD as well the diagnosed mental illnesses (e.g., clinical depression, anxiety, etc.) as a result or consequence of his military service or his service connected disability including by aggravation.  In making this critical determination, the examiner must consider the Veteran's statements regarding any claimed stressors in service and to having experienced continuous symptoms (continuity of symptomatology) during the many years since, even if PTSD or other mental illness was not until later diagnosed.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding an examination inadequate where the examiner did not comment on Veteran's report of in-service injury and, instead, relied on the lack of evidence in the service treatment records (STRs) to provide a negative opinion).  

The examiner must discuss the underlying rationale of the opinion, if necessary, citing to specific evidence in the file to support conclusions.

It is imperative the examiner review the claims file, including a complete copy of this remand, for the pertinent medical and other history.

*The Veteran is hereby advised that his failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

6.  Then readjudicate this claim for service connection for an acquired psychiatric disorder in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

By this remand, the Board intimates no opinion as to the final outcome warranted.  The Veteran has the right to submit additional evidence and argument concerning this claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


